Citation Nr: 1325046	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse, prior to September 5, 2012.  

2.  Entitlement to a rating in excess of 50 percent for service-connected PTSD with alcohol abuse, from September 5, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.  

This appeal to the Board of Veterans' Appeals (Board) on appeal arose from a January 2011 rating decision in which the RO awarded service connection for PTSD with alcohol abuse, and assigned an initial rating of 30 percent effective from the September 3, 2010 date the claim was received.  The Veteran filed a notice of disagreement with the initial rating in June 2011.  The RO issued a statement of the case in September 2011.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in November 2011.  

In October 2012, the RO awarded a higher, 50 percent rating for PTSD with alcohol abuse, effective September 5, 2012, but denied any higher rating (as reflected in a rating decision and supplemental statement of the case, each issued in October 2012). 

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his PTSD with alcohol abuse, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  

Moreover, although the RO awarded a higher rating for the PTSD with alcohol abuse disability during the pendency of this appeal, from September 5, 2012, as higher ratings are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board had recharacterized the appeal as now encompassing both matters set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993). 


For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2012).  

The Veteran submitted a statement in support of his claim that was dated July 8, 2011 and received by the RO on July 28, 2011.  The statement indicated that new medical evidence for his claim could be obtained from "STVHCS in Harlingen" at "2601 Treasure Hills Boulevard, Harlingen, TX 78550."  Board research on the VA website revealed that "STVHCS" may stand for South Texas Veterans Health Care System which is based in San Antonio, Texas.  In addition, Board research on the VA website indicated that the address provided by the Veteran for "STVHCS" is actually associated with the Harlingen Outpatient Clinic in Harlingen, Texas, which is under the Texas Valley Coastal Bend Health Care System.  

A review of the Veteran's claims file and Virtual VA revealed treatment records from providers at Texas Valley Coastal Bend Health Care System and Harlingen Outpatient Clinic, but it is still unclear if there are outstanding records from South Texas Veterans Health Care System that must be obtained and associated with the Veteran's claims file.  Since VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim, and the Veteran specifically indicated that new medical evidence was available to support his claim from "STVHCS," the medical provider the Veteran intended to name and its contact information must be clarified so the evidence can be obtained and properly associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of whether any, or any further, staged rating, pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Contact the Veteran to obtain the full name and address of the medical provider he intended to identify in the July 8, 2011 statement in support of claim, as well as the full name and address of any other medical provider(s) who have treated the Veteran for his PTSD with alcohol abuse.  Ask the Veteran to indicate whether each provider is a VA or private medical provider.

2. Obtain relevant treatment records from the medical provider the Veteran intended to identify in the July 8, 2011 statement in support of claim, and associate them with the Veteran's claims file.  

3. Obtain relevant treatment records from VA providers dating from September 2010 to present, and associate them with the Veteran's claims file.  

4. Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records. After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

5. After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any further examination, if appropriate) readjudicate the claims on appeal in light of pertinent evidence and legal authority (to include consideration of whether any, or any further, staged rating, pursuant to Fenderson (cited above) is warranted.

6.   If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the opportunity to respond before the claims file is returned to the Board. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


